          Case 2:13-cv-01784-RFB-EJY Document 145 Filed 11/19/20 Page 1 of 3




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6                                               ***
7     JULIUS BRADFORD,                                Case No. 2:13-cv-01784-RFB-EJY
8           Petitioner,                               PREHEARING SCHEDULING ORDER
9            v.
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this habeas corpus action, the Court has granted the petitioner, Julius Bradford,
15   an evidentiary hearing (ECF No. 124). The evidentiary hearing is set for February 8, 2021
16   (ECF No. 144). The Court will set the following schedule for proceedings in advance of
17   the evidentiary hearing scheduled for February 8, 2021.
18          1.     Prehearing motions. No later than January 18, 2021, the parties shall file
19   any prehearing motions. The parties will have 7 days to file responses to prehearing
20   motions; the parties will then have 5 days to file replies in support of prehearing motions.
21          2.     Exchange of preliminary witness and exhibit lists and evidentiary
22   stipulations. No later than December 21, 2020, counsel shall meet and confer and shall
23   exchange preliminary exhibit and witness lists. The preliminary witness lists shall include
24   disclosures of anticipated expert witnesses, if any, along with written reports containing
25   the information described in Federal Rule of Civil Procedure 26(a)(2)(B). By December
26   21, 2020, counsel shall also exchange any exhibits not already possessed by opposing
27   counsel. Counsel shall also discuss possible stipulations as to the admissibility of
28   proposed exhibits and any anticipated evidentiary objections.
                                                  1
           Case 2:13-cv-01784-RFB-EJY Document 145 Filed 11/19/20 Page 2 of 3




1           3.      Meet-and-confer regarding final witness and exhibit lists and evidentiary

2    objections. No later than December 29, 2020, counsel shall again meet and confer to

3    discuss their anticipated final witness and exhibit lists and evidentiary objections.

4           4.      Final witness and exhibit lists, and evidentiary objections. No later than

5    January 6, 2021, counsel shall jointly file a consolidated final list of the witnesses and

6    exhibits to be offered jointly and/or by each party. The list shall identify any evidentiary

7    objections that may be anticipated. No party will be allowed to introduce over objection

8    any witness or exhibit not listed in the final witness and exhibit list, except that a party

9    may file a supplement no later than January 13, 2021, listing evidence and objections in

10   response to any witness or exhibit identified for the first time in the final list. No objection

11   that could have been anticipated in advance of the hearing will be preserved unless

12   included in the final list.

13          5.      Prisoner transport order and subpoenas of non-prisoner witnesses. The

14   hearing is set to be conducted by videoconference. No later than January 18, 2021,

15   Petitioner’s counsel shall submit an order directing the Nevada Department of Corrections

16   to secure Petitioner’s attendance at the videoconference hearing. Counsel for any party

17   wishing to call any other prisoner to testify shall submit a similar order by the same date.

18   No continuance will be granted for failure to secure the video attendance of Petitioner or

19   any other prisoner unless an order to compel attendance was timely sought. Similarly, no

20   continuance will be granted for failure to secure the video attendance of a non-prisoner

21   witness who was not seasonably subpoenaed.

22          6.      Prehearing briefs. No later than January 25, 2021, counsel shall each file a

23   prehearing brief, describing the evidence they expect to present, and setting forth their

24   legal arguments relative to issues to be addressed at the evidentiary hearing.

25   ...

26   ...

27   ...

28   ...
                                                    1
           Case 2:13-cv-01784-RFB-EJY Document 145 Filed 11/19/20 Page 3 of 3




1           7.     Exhibit binders. No later than January 25, 2021, counsel shall each provide

2    the Courtroom Administrator with two sets of exhibit binders, along with two electronic

3    copies of the exhibits.

4           8.     Logistics for videoconference Hearing. The hearing is set to be conducted

5    by videoconference. Counsel shall jointly contact the Courtroom Administrator no later

6    than January 25, 2021, to discuss the logistics of the videoconference hearing.

7

8           IT IS SO ORDERED.

9

10          DATED THIS 19th day of November, 2020.
11

12

13                                            RICHARD F. BOULWARE,
                                              UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 1
